t c memo united_states tax_court john p teresa hennen petitioners v commissioner of internal revenue respondent docket no filed date garry a pearson and jon j jensen for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion pajak special_trial_judge respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether rental payments received by petitioner teresa hennen mrs hennen from petitioner john p hennen mr hennen are includable in mrs hennen's net_earnings_from_self-employment under sec_1402 and thus subject_to self-employment taxes findings_of_fact some of the facts have been stipulated and are so found petitioners resided in minnesota at the time the petition was filed mr and mrs hennen have farmed for years since they have been married during the taxable years at issue mr hennen conducted farming operations in lyon county minnesota he hada diversified farm and raised cattle hogs corn soybeans alfalfa and wheat mr hennen operated the farm as a sole_proprietorship but he actually farmed with his and mrs hennen's two sons the farm was acres in area their house anda house occupied by a son and his wife were on the farm premises mr hennen owned about acres and mrs hennen owned acres the other acreage is rented from others mr hennen rented the acres of farmland from mrs hennen for dollar_figure per year under an oral agreement mr hennen paid her dollar_figure an acre which 1s comparable to the amount he paid to others mr hennen used the land rented from mrs hennen in the farming operations to produce agricultural commodities such as livestock and crops mrs hennen owned the acres in her own name she purchased the acres from her uncle in mr hennen then entered into an oral arrangement to lease the acreage from mrs hennen mrs hennen deposits the rent received from her husband in her farm account which is separate from his account when petitioners entered into the oral agreement petitioners expected that mrs hennen would perform the duties she had been performing in the farming operations since mr and mrs hennen began farming mrs hennen has provided general farming services to the endeavor she bought cattle loaded cattle and vaccinated cattle she cleaned shop she also sprayed weeds picked up parts unloaded grain and drove a tractor in addition mrs hennen performed the farm bookkeeping mrs hennen carried on these duties prior to renting the land to her husband mrs hennen did whatever it took to make the farm run more smoothly and had done so ever since mr hennen and mrs hennen were married years ago mrs hennen worked on the farm approximately big_number hours per year mrs hennen did not participate in making decisions as to the type of crop to plant nor did she participate in other management decisions mr hennen made the management decisions in each of the years in issue mrs hennen entered into a purported employment agreement agreement with mr hennen the agreement said that with respect to mr hennen's business of farming mrs hennen was to perform bookkeeping run errands for the business and help with livestock chores and field work in essence the agreement memorialized almost the same duties that mrs hennen had been performing since mr and mrs hennen began farming together the agreement also said mrs hennen could participate in her husband's health and accident insurance plan according to the terms and provisions of that plan mrs hennen would have continued to do the same farming jobs even if there had been no agreement for all years in issue petitioners filed their form sec_1040 income_tax returns on a married_filing_jointly basis on their schedules e supplemental income and loss petitioners reported that they received net rental income for and from farm and house farms and farms respectively in the amounts of dollar_figure dollar_figure and dollar_figure respectively on line wages salaries tips etc of their form sec_1040 petitioners reported that mrs hennen received wages from mr hennen in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively and in petitioners also reported that mrs hennen received wages from world book inc in the amount of dollar_figure the amounts deducted as labor hired on the respective schedules f profit or loss from farming for the years in issue exceeded the amounts purportedly paid to mrs hennen mr hennen failed to withhold federal income taxes state income taxes federal_insurance_contribution_act taxes and medicare_tax for all years in the notice_of_deficiency respondent inter alia determined that the real_estate rental payments mrs hennen received from mr hennen during the taxable years at issue are includable in mrs hennen's net_earnings_from_self-employment under sec_1402 and thus subject_to self-employment_tax respondent also allowed petitioners a deduction for one- half of the self-employment taxes imposed for the taxable years at issue on the forms sales of business property attached to their returns mr and mrs hennen reported gains of dollar_figure from a sale of acres in and gains from the sale of a sprayer in opinion sec_1401 provides that a tax shall be imposed on the self-employment_income of every individual generally rentals from real_estate are excluded from the computation of net_earnings_from_self-employment sec_1402 however sec_1402 also provides that rentals derived by the owner or tenant of land are not excluded from the computation of net_earnings_from_self-employment if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural commodities including livestock on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and b there is material_participation by the owner or tenant with respect to any such agricultural commodity in other words as the regulations provide in pertinent part if the rental income is derived under an arrangement between the owner of land owner and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner in the production of such agricultural commodities and there is such material_participation by the owner then the rental income received by the owner pursuant to the arrangement is considered earnings from self-employment sec_1_1402_a_-4 income_tax regs such income is characterized as includible farm rental income id in determining whether compensation is includable in self-employment_income under sections such provisions are to be broadly construed to favor coverage for social_security purposes 95_tc_639 the rental exclusion in sec_1402 is to be strictly construed to prevent this exclusion from interfering with the congressional purpose of effectuating maximum coverage under the social_security umbrella 60_tc_829 petitioners contend that the oral lease agreement does not require material_participation by mrs hennen in the farming operations petitioners further contend that the rental income that mrs hennen received from mr hennen was rental from real_estate and therefore should be excluded in determining whether mrs hennen had any net_earnings_from_self-employment as that term is used in sec_1402 in light of all the facts and circumstances we must decide whether mrs hennen received rental income from mr hennen pursuant to an arrangement between the parties to produce agricultural commodities on the farm within the meaning of sec_1402 a a in mizell v commissioner tcmemo_1995_571 this court explained that the word arrangement is defined as an agreement webster's third new international dictionary while the concept of an agreement certainly includes a contractual agreement it is a broader concept that would also include other forms of agreements not necessarily arising from strict contractual relationships consistent with its dictionary definition in most of the instances where it is used in the internal_revenue_code the word arrangement refers to some general relationship or overall understanding between or among parties in connection with a specific activity or situation generally it is not limited only to contractual relationships or used in a way that suggests that its terms and conditions must be included in a single agreement contractual or otherwise congress obviously recognized a distinction between a contract and the broader concept of an arrangement as is evident from those sections of the internal_revenue_code that make reference to both the parties stipulated that mr hennen used the land rented from mrs hennen in the farming operations to produce agricultural commodities such as livestock and crops with respect to whether under the arrangement mrs hennen was to materially participate in the farming operations we look not only to the obligations imposed upon mrs hennen by the oral lease but to those obligations that existed within the overall scheme of the farming operations which were to take place on mrs hennen's property mizell v commissioner tcmemo_1995_ emphasis supplied these include mrs hennen's obligations as a longstanding participant in the farming_business as well as the general understanding between mr hennen and mrs hennen with respect to the production of agricultural products id viewed in this light the arrangement between mr and mrs hennen provided or contemplated that mrs hennen materially participate in the production of agricultural commodities on the farmland mr hennen claimed he made all the management decisions he acknowledged that he had farmed with his wife for years mr hennen candidly stated in the answer to the following question respondent q and in fact she does materially participate and help out and pull her share mr hennen a if you are familiar with the farm sir that's what makes a farm successful everybody carries their weight although petitioners contend that the purported oral lease agreement did not require mrs hennen to participate materially in the farming operations the record supports a finding that mrs hennen played a material role in the production of agricultural commodities under an arrangement with her husband for years through the taxable years at issue mrs hennen performed general farming services on the farm on a regular and intermittent basis as we detailed in the findings_of_fact petitioners admitted that mrs hennen purchased cattle loaded cattle vaccinated cattle cleaned shop picked up parts and unloaded grain in addition they acknowledged that mrs hennen drove a tractor and performed the farm bookkeeping as noted mrs hennen worked on the farm approximately big_number hours per year we deem it immaterial that mrs hennen also purportedly was paid a salary for her services with a corresponding deduction taken on their tax returns in our view these regularly performed services are material to the production of an agricultural commodity and the intermittent services performed are material to the production operations to which they relate sec_1 a --4 b example income_tax regs the regulations provide in pertinent part that if the rental income is derived under an arrangement between the owner of land and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner in the production or the management_of_the_production of such agricultural commodities and there is such material_participation by the owner then the rental income received by the owner pursuant to the arrangement is considered earnings from self-employment sec_1_1402_a_-4 income_tax regs accordingly we find that the rental income is includable farm rental income that is part of mrs hennen's net_earnings_from_self-employment under sec_1402 for each of the taxable years at issue this is the same conclusion we reached in a similar case decided after this case was heard bot v commissioner tcmemo_1999_256 we have considered all of the arguments presented by the parties and to the extent not discussed above they are without merit or not relevant to reflect the foregoing decision will be entered for respondent
